DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,440,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 17, 23, 24, and 27-42 are allowed and are re-numbered as claims 1, 3, 4, 14, 15, 16, 17, 18, 19, 20, 2, 5, 6, 8, 9, 10, 11, 7, 12, and 13, respectively.

The following is an examiner’s statement of reasons for allowance: 
Zhang et al. (US 2015/0365939) disclose determining whether to schedule communication with at least two UEs during a same interval via a single communication beam based on the beamforming directions and the SNRs of the at least two UEs (see at least Figs. 7 and 8, and paragraphs 60-65).
Islam et al. (US 2018/0131434) disclose performing a first beam sweep procedure to determine a first beam pair including a transmit beam of a first wireless node and a receive 
Wu et al. (US 2019/0222384) disclose a transmit end device performing beam sweeping based on a semi-persistent sweep mode and determining a beam deviation, where a receive end device instruct the transmit end device to immediately perform beam sweeping without being limited by the semi-persistent mode when determining the beam deviation (see at least Figs. 3-1 to 3-7 and paragraphs 83-154).
Hu et al. (US 2019/0326976) disclose determining a beam to be used based on a volume of data transmitted between a network device and a terminal device, where the terminal device selects, according to a service policy, a first beam to transmit the data when the volume of data is greater than a threshold of data volume and, otherwise, the terminal device selects the second beam to transmit the data (see at least paragraphs 122-125).
Bengttson et al. (US 2020/0028544) disclose performing a full beam sweep procedure corresponding to a full set of beams at a first time interval and performing a reduced beam sweep procedure corresponding to a reduced set of beams that are a subset of the full set of beams at one or more second time intervals and selecting a beam out of the reduced set of beams for transmitting and/or receiving (see at least Figs. 9-11 and paragraphs 54-58).

However, the prior art of record fails to disclose or render obvious at least the following claim limitations:
as recited in claim 1 and similarly recited in claim 23, obtaining an indication that a first terminal device served by the network node is involved in a data session that is lasting longer than a particular amount of time; and
initiating, as a result of the data session lasting longer than the particular amount of time, a beam sweep procedure with the first terminal device, the beam sweep procedure resulting in identification of a set of candidate beams in which the network node is able to serve the first terminal device during the data session; and
as recited in claim 17 and similarly recited in claim 24, obtaining, as a result of the data session lasting longer than a particular amount of time, an indication to take part in a beam sweep procedure for identifying a set of candidate beams in which a network node is able to serve the terminal device during the data session; and
continuing the data session in one of the candidate beams.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        04/13/2021